Citation Nr: 1040436	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headache.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1982 to June 1986 and from May 1989 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 1998, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In March 2000, the Veteran appeared at a hearing a Decision 
Review Officer.  A transcript of the hearing is in the Veteran's 
file.  

While the claim was remanded in January 2001, in November 2003, 
in December 2005, and in May 2009, further development is still 
necessary to determine whether the Veteran had active duty for 
training in July 1996 while serving with the Texas Army National 
Guard.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran served in the Texas National Guard from February 1995 
to December 1998.  A treatment record, dated in July 2006, from 
the William Beaumont Army Medical Center shows the Veteran had 
symptoms of a migraine headache.  While the Veteran had 15 days 
of active duty for training in 1996, it is unclear whether the 
Veteran in July 1996 had had active duty for training and whether 
his National Guard service was federalized.





Accordingly, the case is REMANDED for the following action:

1.  Verify with either the Service Battery, 
3rd Battalion, 133rd Field Artillery, El 
Paso, Texas, of the Texas National Guard or 
the Adjutant General of the State of Texas, 
whether the Veteran was on active duty for 
training on July 3, 1996, and, if so, whether 
the active duty for training was authorized 
under 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505.  If the records do not exist or that 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Ve`terans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


